            Case 2:21-cv-00008-TLN-DB Document 4 Filed 01/06/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for the United States of America

 7

 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12   RUTH TIMM and AWNIKA ZURFLUH,              Case No. 2:21-cv-00008-TLN-DB

13                              Plaintiffs,     ORDER CORRECTING CAPTION

14                       v.

15   U.S. MARSHALS SERVICE, ANNE
     ELIZABETH GASKINS, and DOES 1–25,
16
                                Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
             Case 2:21-cv-00008-TLN-DB Document 4 Filed 01/06/21 Page 2 of 2

 1                                    ORDER CORRECTING CAPTION

 2          The Court, having received a Notice of Substitution and Certification of Course and Scope of

 3 Federal Employment duly executed by the Civil Chief of the United States Attorney’s Office for the

 4 Eastern District of California attesting that Anne Elizabeth Gaskins was acting within the course and

 5 scope of her federal employment at all times relevant to the incidents giving rise to this action, and

 6 having considered 28 U.S.C. § 2679(d)(2) authorizing the substitution of the United States of America

 7 as the proper and sole party defendant,

 8          IT IS HEREBY ORDERED that the caption of this case be changed to read as follows:

 9
                                 RUTH TIMM and AWNIKA ZURFLUH,
10
                                                                Plaintiffs,
11
                                                        v.
12
                                 UNITED STATES OF AMERICA,
13
                                                                Defendant.
14

15

16 IT IS SO ORDERED

17 Dated: January 5, 2021

18                                                           Troy L. Nunley
19                                                           United States District Judge

20

21 Presented By:

22 MCGREGOR W. SCOTT
   United States Attorney
23
   /s/ Joseph B. Frueh
24 JOSEPH B. FRUEH
   Assistant United States Attorney
25
   Attorneys for the United States of America
26

27

28


      ORDER CORRECTING CAPTION                           1
